 

eWELLNESS HEALTHCARE CORPORATION AND
AKASH BAJAJ M.D., M.P.H. MEDICAL ADVISORY
AGREEMENT

 



 

 

 

 

 

eWELLNESS HEALTHCARE CORPORATION AND AKASH BAJAJ M.D., M.P.H. MEDICAL ADVISORY
AGREEMENT

 

THIS MEDICAL ADVISORY AGREEMENT (one-year) is made and entered into effective
April 17, 2015, by and among: eWellness Healthcare Corporation (hereinafter “the
Company” and or “EHC”) and Akash Bajaj M.D., M.P.H. (Hereinafter “Advisor”).

 

INTRODUCTION

 

1. The Company desires to have the benefit of the Advisors’ knowledge and
experience in the development of its telemedicine technology (“PHZIO.COM”), and
the Advisor desires to provide consulting services to the Company, all as
provided in this Agreement.

 

2. The Company desires to have the Advisor serve as a Chairman of the Company’s
Clinical Advisory Board (the “CAB”), and the Advisor desires to serve as a
Chairman of the CAB.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
in this Agreement, the Company and the Advisor agree as follows:

 

1. Consultation and Clinical Advisory Board. The Company shall retain the
Advisor as a consultant, and the Advisor shall serve the Company as a consultant
and a member of the CAB upon the terms and conditions set forth in this
Agreement. However, the Advisor shall be engaged by the Company as a consultant
for the exchange of ideas only and shall not direct or conduct research for or
on behalf of the Company. The Company and the Advisor acknowledge that the CAB
is not a committee of the Company’s Board of Directors.

 

2. Term. Subject to the terms and conditions set forth in Section 5 below, the
term of the Advisor’s consulting arrangement and service on the CAB (hereinafter
referred to as the “Consultation Period”) shall commence on the Effective Date
and shall continue until the first anniversary of the Effective Date, unless
extended by mutual agreement for additional one year periods.

 

3. Consulting and CAB Duties.

3.1. During the Consultation Period, Advisor shall serve as Chairman of the CAB
and shall provide to the Company such consulting services in his fields of
expertise and knowledge related to co-drafting and co-publishing at least one
6-month clinical study of at least 100 patients that participate in the
Company’s PHZIO.COM exercise program (the “Services”), through Evolution
Physical Therapy, Inc. (Hereinafter “EPT”), which is anticipated to including
providing at least the equivalent of four (4) eight hour days of CAB service per
year. The data to be analyzed for the clinical study will be provided to the
Advisor by EPT. The Company shall give the Advisor reasonable advance notice of
any Services required of him hereunder. The number and frequency of meetings of
the CAB to be held during the Consultation Period shall be determined at the
consent of both the Advisor and the Company.

 

2

 

 

3.2. The Advisor shall devote his best efforts and ability to the performance of
the duties attaching to this obligation. All work performed by the Advisor for
the Company shall be at times reasonably convenient to the Advisor.

 

4. Compensation.

4.1. Consulting Fees. The Company shall pay to the Advisor consulting fees of
US$255.00 per hour for services performed, payable in arrears on the last day of
the month following the month in which services were rendered. Advisor shall
calculate Consulting Fees for services performed outside formal CAB meetings on
a pro rata basis and shall invoice Company for fees owed to Advisor under this
Section 4.1. The hourly rate was calculated from data located at www.salary.com
for leading (top in their field) pain management physicians located in Los
Angeles, California, as Dr. Bajaj is a double Board Certified physician we
deemed him to be a leading top in the field physician.

 

4.2. Stock Options. Subject to the approval of the Board of Directors, the
Company shall grant the Advisor a 5-year non-statutory option (the “Option”) to
purchase one hundred thousand (100,000) shares of the Company’s common stock,
$0.001 par value per share (“Common Stock”), at a price of $0.35 per share. The
stock option will vest over a 12-month period at 8,333 shares per month. As the
Company’s common stock is currently not publically traded, thus the value of
these options are deemed to be $0.00 in current value.

 

4.3. Reimbursement of Expenses. The Company shall reimburse the Advisor for all
reasonable and necessary expenses incurred or paid by the Advisor in connection
with, or related to, the performance of his services under this Agreement. The
Advisor shall submit to the Company itemized statements, in a form satisfactory
to the Company, of such expenses incurred by the Advisor. The Company shall pay
to the Advisor the amounts shown on each such statement within 30 days after
receipt thereof. Notwithstanding the foregoing, the Advisor shall not incur
total expenses in excess of US$500 per month without the prior written approval
of the Company.

 

4.4. Benefits. The Advisor shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company.

 

3

 

 

5. Termination. Either party may terminate the Consultation Period upon thirty
(30) days prior written notice to the other party. The Consultation Period shall
also terminate automatically upon the death or disability of the Advisor. In the
event of any such termination, the Advisor shall be entitled to payment for
services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 4.3. Such payments shall constitute full settlement of any and all
claims of the Advisor of every description against the Company, other than the
Advisor’s right to indemnification under Section 10 of this Agreement. In
addition, any shares of restricted Common Stock issued pursuant to the
Restricted Stock Agreement which have not vested as of the date of termination
shall be purchasable by the Company in accordance with the provisions set forth
in the Restricted Stock Agreement. Notwithstanding the foregoing, the Company
may terminate the Consultation Period, effective immediately upon receipt of
written notice, if the Advisor breaches or threatens to breach any provision of
Section 6, 7, or 9. The following provisions shall survive termination of this
Agreement: Sections 7, 9, 10 and 14.

 

6. Cooperation. The Advisor shall use his best efforts in the performance of his
obligations under this Agreement. The Company shall provide such access to its
information and property as may be reasonably required in order to permit the
Advisor to perform his obligations hereunder. The Advisor shall cooperate with
the Company’s personnel, shall not interfere with the conduct of the Company’s
business and shall observe all rules, regulations and security requirements of
the Company concerning the safety of persons and property.

 

7. Non-Disclosure and Developments.

7.1. Proprietary Information. 

(a) The Advisor agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. The Advisor will not disclose any Proprietary Information to any person
or entity other than employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval by an officer of the Company, either during or after
the Consultation Period, unless and until such Proprietary Information has
become public knowledge without fault by the Advisor. The Advisor agrees that
all files, letters, memoranda, reports, records, data, sketches, drawings,
laboratory notebooks, program listings, or other written, photographic, or other
tangible material containing Proprietary Information, whether created by the
Advisor or others, which shall come into his custody or possession, shall be and
are the exclusive property of the Company to be used by the Advisor only in the
performance of his duties for the Company. All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Advisor shall be delivered to the Company, upon the earlier of (i) a request by
the Company or (ii) termination of this Agreement. After such delivery, the
Advisor shall not retain any such materials or copies thereof or any such
tangible property.

 

4

 

 

(b) The Advisor agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Advisor.

 

7.2. Developments.

(a) The Advisor will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by him/her or under his/her direction or
jointly with others during the Consultation Period, whether or not during normal
working hours or on the premises of the Company, which relate directly or
indirectly, to the business of the Company AND arise out of Advisor’s consulting
relationship with the Company (all of which are collectively referred to in this
Agreement as “Developments”).

 

(b) The Advisor agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his right, title and interest in
and to all Developments and all related patents, patent applications, copyrights
and copyright applications. However, this paragraph 7.2(b) shall not apply to
Developments which do not relate to the present or planned business or research
and development of the Company and which are made and conceived by the Advisor
not during normal working hours, not on the Company’s premises and not using the
Company’s tools, devices, equipment or Proprietary Information. The Advisor
understands that, to the extent this Agreement shall be construed in accordance
with the laws of any state which precludes a requirement in an employee
agreement to assign certain classes of inventions made by an employee, this
paragraph 7.2(b) shall be interpreted not to apply to any invention which a
court rules and/or the Company agrees falls within such classes. The Advisor
also hereby waives all claims to moral rights in any Developments.

 

(c) The Advisor agrees to cooperate fully with the Company, both during and
after the Consultation Period, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and foreign countries) relating to Developments. The
Advisor shall sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Development. The Advisor further agrees that if the Company is unable, after
reasonable effort, to secure the signature of the Advisor on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the agent and the attorney-in-fact of the Advisor, and the Advisor
hereby irrevocably designates and appoints each executive officer of the Company
as his agent and attorney-in-fact to execute any such papers on his behalf, and
to take any and all actions as the Company may deem necessary or desirable in
order to protect its rights and interests in any Development, under the
conditions described in this sentence.

 

5

 

 

7.3. Other Agreements. The Advisor hereby represents that the Advisor is not
bound by the terms of any agreement with any previous or current employer or
other party to refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of the Consultation Period, to refrain
from competing, directly or indirectly, with the business of such previous or
current employer or any other party or to refrain from soliciting employees,
customers or suppliers of such previous employer or other party. The Advisor
further represents that his performance of all the terms of this Agreement and
the performance of his duties as a consultant of the Company do not and will not
breach any agreement with any prior or current employer or other party to which
the Advisor is a party (including without limitation any nondisclosure or
non-competition agreement), and that the Advisor will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous or current employer or others.

 

7.4. United States Government Obligations. The Advisor acknowledges that the
Company from time to time may have agreements with other persons or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work. The
Advisor agrees to be bound by all such obligations and restrictions which are
made known to the Advisor and to take ail action necessary to discharge the
obligations of the Company under such agreements.

 

7.5. Stark Law. It is the intent of the parties that terms and conditions of
this agreement comply with certain federal and state laws, rules and regulations
concerning the delivery of health care services, including, without limitation,
the Stark Law, the Fraud and Abuse Law, and the general proscription on false
claims in Medicare and Medicaid codified at 42 U.S.C.A. §1320a-7(a).
Accordingly, the parties agree that the amount of fees set in accordance with
this agreement shall not be modified except on each anniversary of the
Commencement Date as provided in Paragraph 1; and shall not be premised on the
volume or value of any patient, or to any hospital or medical facility owned or
operated by RPS or its affiliates. Nothing contained herein shall be interpreted
as requiring EHC to refer or admit any patients to any hospital or medical
facility owned or operated by Advisors or its affiliates, or to obtain medical
goods or services from Advisors or its affiliates. In the event there is a
change in the applicable federal or state statutes, rules, regulations,
principles or interpretations that reasonably may render any of the material
terms of this Lease unlawful or unenforceable, including any services rendered
or compensation to be paid hereunder, or if the continuation of this agreement
may reasonably render any other relationship(s) amongst the parties hereto
illegal, either party shall have the immediate right to initiate the
renegotiation of the affected Term or Terms of this agreement, upon notice to
the other party, to remedy such condition. The parties shall thereafter
negotiate using their best efforts to restructure this agreement so as to make
the same lawful, and to the extent possible, to maintain the economic benefits
to each party as contemplated hereunder. Should the parties be unable to
renegotiate the Term or Terms so affected so as to bring it/them into compliance
with the statute, rule, regulation, principle or interpretation that rendered
it/them unlawful or unenforceable within fifteen (15) days of the date on which
notice of a desired renegotiation is given, then such disputes shall give rise
to the parties’ rights to arbitration.

 

6

 

 

8. Independent Contractor Status. The Advisor shall perform all services under
this Agreement as an “independent contractor” and not as an employee or agent of
the Company. The Advisor is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.

 

9. Indemnification. With regard to the services to be performed by the Advisor
pursuant to the terms of this Agreement, the Advisor shall not be liable to the
Company, or to anyone who may claim any right due to his relationship with the
Company, for any acts or omissions in the performance of said services on the
part of the Advisor or on the part of the agents or employees or contractors of
the Advisor, except when said acts or omissions of the Advisor or agents,
employees, of contractors of the Advisor are due to their willful misconduct of
gross negligence. The company shall hold the Advisor and its agents, employees,
or contractors (each an “indemnified person”) free and harmless from any
obligations, costs, claims, judgments, attorney fees and disbursements, and
attachments arising from or growing out of the services rendered to the Company
pursuant to the terms of this Agreement or in any way connected with the
rendering of said services, except when the same shall arise solely due to the
willful misconduct or gross negligence of the indemnified person as finally
judicially determined by a court of competent jurisdiction. The Company agrees
that the indemnification and reimbursement commitment set forth in this
Agreement shall apply whether or not the indemnified person is a formal party to
any such lawsuits or other proceeding, that the indemnified person is entitled
to retain separate counsel of its choice in connection with any of the matter to
which such indemnification relates and such indemnification shall survive any
termination of this Agreement. The company further agrees that it will not,
without the prior written consent of the indemnified person, settle, compromise
or consent to the entry of any judgment in any pending or threatened claim in
respect of which indemnification may be sought hereunder (whether or not the
indemnified person is an actual or potential party to such claim), if such
settlement, compromise or consent includes any injunctive relief against the
indemnified person.

 

10. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10.

 

11. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

 

13. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Advisor.

 

7

 

 

14. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of California.

 

15. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Advisor are personal and shall not be assigned by him.

 

16. Miscellaneous.

16.1. No delay or omission by the Company or the Advisor in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company or the Advisor on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.

 

16.2. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

16.3. In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

16.4. The Advisor represents that it has the competence required to perform in a
professional manner the services contemplated herein. The company understands
and acknowledges that the Advisor has made no express or implied warranties
apart from this Agreement.

 

16.5. The Company agrees to cooperate with the Advisor on all reasonable
requests made by the Advisor including, without limitation, allowing the Advisor
reasonable access to the Company’s place of business, staff members, books and
records to permit the Advisor to perform its services as fully and economically
as possible. The Advisor may not be held liable for non-performance where the
Advisor is unable to perform, or performance is delayed, due to circumstances
beyond the Advisor’s control including those caused by the Company.

 

17. Notices. Payments, notices, or other communications required by this
Agreement shall be sufficiently made or given if mailed by certified mail,
postage pre-paid, addressed to the address stated below, or to the last address
specified in writing by the intended recipient, or by commercial carrier (e.g.,
Airborne, Federal Express, etc.) when such carrier maintains certification of
delivered mail.

 



8

 

 

(a) If to Company:  

eWellness Healthcare Corporation

Douglas C. MacLellan, Chairman

11825 Major Street

Culver City, California 90230

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

eWELLNESS HEALTHCARE CORPORATION    

Douglas C. MacLellan

Chairman

     

ADVISOR

   

Akash Bajaj M.D., M.P.H.

 

 

9

 

